DETAILED ACTION
This action is in response to the claimed listing filed on 05/16/2022.
Examiner’s Statement of Reasons for Allowance
Claims 1-3, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to an apparatus (Claims 1-3, 6-12), a method (Claims 13-19),  and a non-transitory computer-readable medium (Claim 20), characterized for optimizing memory access to constants and for transforming code to pass the constants to a kernel, the claimed invention recites, in part, to include at least features,
“…a code transformation module configured to transform the code to pass the constant as an
implicit pointer argument to a kernel in the code that references the constant if the scope of the
constant is a program scope or an outermost scope of the kernel; and an access pattern determination module configured to determine an access pattern of the constant in the kernel…”

and 
 “…wherein the access pattern determination module is further configured to determine a size of the constant, such that the first case includes a corresponding plurality of sub-cases directed to memory speed based on the constant size and the second case includes a corresponding plurality of sub-cases directed to the memory speed based on the access pattern of the constant....”,  as recited in claim 1;
and the features have been recited in the similar manner in independent claims 13 and 20.

Close prior arts of the record, Khronos Group and Akkas, are in combination addressing a constant region in memory and addressing configured to place constant data in the constant memory region.
Applicant pointed to the claimed feature, “the access pattern determination module is further configured to determine the size of the constant”, and submitted that Khronos and Akkas fail to disclose the first case functioned as it recited above. (Remarks, pages 8-9).
Searches are performed, accordingly, the features as recited above are not found in the prior arts of record.

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
TTV
June 2, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191